Citation Nr: 1110794	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from July 1962 to September 1962 and July 1970 to July 1974, with approximately seven years and nine months additional active service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A chronic skin disorder did not onset in service and the currently diagnosed disorder is not causally related to service.  

2.  The Veteran does not have a service-connectable psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303(2010).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002) 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by letter dated in October 2006.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  VA also afforded the appellant examinations and obtained nexus opinions which are adequate for adjudicative purposes:  the examiners reviewed the claims file, elicited medical histories, conducted all appropriate testing, and provided rationales for the nexus opinions.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, the Veteran has been notified that certain VA medical records were not available (those dating from January 1980 to December 1980), and the appellant has not contended that there are outstanding, available, and relevant treatment records.  The Board notes that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and acknowledges that it is unclear whether all available SSA records have been associated with the claims file.  No prejudice results from the potential absence of any records, however, as the Veteran has not alleged that the records are relevant and the evidence already associated with the file indicates that the Veteran is in receipt of SSA benefits for a condition unrelated to the matter at hand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Thus, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Skin Disorder 

October 1963 service treatment records reflect treatment for bilateral athlete's foot.  A January 1967 service treatment record reflects the Veteran's history of a pelvic rash.  The record indicates that a slight redness appeared with itching.  At that time, the Veteran was prescribed an ointment.  In February 1967, the Veteran reported a history of an itchy rash on his crotch, for which he was provided hydrocortisone.  An April 1967 service treatment record reflects the Veteran's history of athlete's feet with sores and blisters.  The Veteran reported that the medication he had been prescribed had not improved his condition.  The record indicates the Veteran was provided different medication.  May and June 1967 service treatment records reflect treatment for athlete's foot and scrotal rash.  July 1967 service treatment records reflect the Veteran's history of a rash near his crotch.  He reported that his wife had the same rash, and he indicated his desire to see a dermatologist.  A July 1969 service treatment record indicates that the Veteran was treated for blisters on his left foot.  April 1970 service treatment records indicate that the Veteran received treatment for warts on his left hand.  The June 1974 separation examination reflects normal clinical findings for the feet and skin and a negative history as to skin diseases.  

February and March 2000 VA treatment records reflect the Veteran's history of rash/itching after taking Motrin for low back pain.  Examination revealed areas of erythema on the macular chest, neck and shoulders.  The examiner noted that the areas were healing, diagnosed the Veteran with dermatitis, prescribed Benadryl, and advised the Veteran to discontinue the use of Motrin.  An April 2000 VA treatment record reflects the Veteran's history of a rash in the groin.  Examination revealed light eczema in the groin area, and the Veteran was assessed with eczematous dermatitis, prescribed a cream, and referred to dermatology.  An October 2000 Agent Orange registry report reflects the Veteran's history of recurrent generalized, itchy skin rashes since the 1970s.  At that time, examination revealed hyperpigmentation and papular rash with excoriation of the skin.  A February 2001 VA medical record indicates that the Veteran did not keep his dermatology appointment for evaluation of the pruritic rash.  

An August 2004 VA psychiatry record reflects the Veteran's history of skin problems.  At that time, the Veteran was assessed with chronic dermatitis.  An October 2007 VA treatment record reflects the Veteran's history of recurrent papular lesions on his back for one to two months.  The Veteran indicated that he scratched the lesions and made them bleed.  He also reported that he had had a "scaly lesion on his left upper arm, whitish plaque since Vietnam."  Examination revealed that the back had discrete papular lesions that had been scratched off.  There were scratch marks on the back and hyperpigmented lesions from previous lesions that had scarred.  There was also a whitish plaque of skin lesion on the left upper arm.  The Veteran was assessed with folliculitis on the back and referred to dermatology for eczematoid of the left arm.  A November 2007 VA treatment record reflects the Veteran's history of itchy areas all over the body since Vietnam.  Examination revealed multiple erythematous excoriated papules and thicker hyperpigmented nodules and hyperpigmented macules on the arms, legs, upper back, lower back, chest, and abdomen.  The examiner assessed the Veteran with neurotic excoriations/prurigo nodules.  A January 2008 VA treatment record reflects the Veteran's history that his lesions had calmed down and his itching had improved due to the prescribed medications.  He denied any significant excoriation, pain, bleeding, or other concern.  Examination revealed diffuse xerosis with hyperpigmented plaques on the arms and crusted abrasions consistent with healed excoriations on the lower back, arms, and legs.  The Veteran was diagnosed with xerosis with pruritus and prurigo nodules, resolving.  

A January 2009 VA examination record reflects the Veteran's history of itchy rashes since 1979.  The Veteran indicated that the lesions usually occurred in the arms, legs, back, chest, and lower extremities.  Examination revealed xerosis with hyperpigmented plaques on the arms and crusted abrasions with excoriations of the lower back, arms, and legs.  Examination of the lesions showed multiple erythematous excoriated papules and thickened hyperpigmented nodules with hyperpigmented macules.  The examiner diagnosed the Veteran with neurotic excoriations/prurigo nodules with xerosis.  The examiner stated that the Veteran's current xerosis with pruritus was less likely than not "secondary from his inservice days as no similar complaints were addressed then as evidenced in" the claims file.  

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed skin disorder onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that a chronic skin disorder onset in service or existed continuously since service.  The service treatment and examination records reflect no histories or findings suggestive of the currently diagnosed xerosis or any other generalized itching rash and the first post-service history of such a condition dates more than 26 years after the Veteran's final separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the evidence does document repeated treatment for a groin rash and athlete's foot during service.  However, the service treatment records reflect no complaints of a rash (or athlete's foot) after 1967, the separation examination reflects normal clinical findings and a negative history as to skin disease, and the post-service treatment records do not suggest the existence of chronic athlete's foot or groin rash.  In fact, there are no complaints of groin rash or athlete's foot at any time during the appellate period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

The Board acknowledges that the Veteran has reported that he has had an itchy rash since the "1970's" and since Vietnam.  Initially, the Board notes that the Veteran has placed the date of onset as 1979, after separation from service.  However, even if the Veteran's history were interpreted as a history of continuity of symptomatology, the Board finds this history of continuous symptoms since service is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service.  Specifically, based on the lack of a history or findings of a generalized itchy rash during service, the absence of a findings or histories of athlete's foot or groin rash after 1967 (with the exception of one history of groin rash in 2000), the negative history and normal clinical findings at separation, and the initial histories of generalized rash since taking Motrin, the Board finds that the Veteran did not have chronic or persistent symptoms during or since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed skin disorder and service, though it does include a probative opinion from a VA examiner that the currently diagnosed skin disorder was not secondary to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that the Veteran contends that his skin disorder is due to Agent Orange exposure.  The evidence documents that the Veteran served in Vietnam and, as such, is presumed to have been exposed to Agent Orange during service.  The currently diagnosed skin disorder is not one of the disabilities for which service connection is presumed based on herbicide exposure, however, and there is otherwise no competent evidence suggesting a link between the reported Agent Orange exposure and the currently diagnosed disorder.  See 38 C.F.R. § 3.309.  The Board acknowledges that the Veteran contends that such a link exists.  He has not provided any medical studies or statements in support of this contention, however, and as a layperson, he is not competent to make this contention.  Thus, service connection is not warranted based on the reported exposure to Agent Orange.

In sum, the Board finds the probative evidence does not suggest that a chronic skin disorder onset in service or is causally related to service.  Consequently, service connection is not warranted, and the claim is denied.  

Psychiatric Disorder

The Veteran contends that he has PTSD as a result of service.  Specifically he reports that, while he was stationed in Vietnam, he was on fuel trucks that were attacked and that hit claymore mines in the road.  He also reports that he saw people get killed.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The service treatment and examination records reflect no findings or histories suggestive of a psychiatric disorder, and the June 1974 separation examination record reflects normal clinical findings for the psychiatric system and negative histories as to nervous trouble, depression or excessive worry, or frequent trouble sleeping.  
 
An August 2004 VA treatment record reflects the Veteran's history of a "severe combat experience," and symptoms such as nightmares, flashbacks, recurrent intrusive thoughts, and insomnia.  The Veteran was diagnosed with cocaine dependence and PTSD and ordered a psychiatric evaluation.  

A VA examination was conducted in September 2010.  During the examination, the Veteran reported that he received two silver stars and a "gold star," "suggesting that he had received these combat medals for valor."  However, the examiner reported that there was no indication of such medals on the Veteran's DD-214 or personnel records.  The examiner noted that the Veteran's service medical records were negative for complaint or treatment of mental health issues.  The examiner also noted that an October 2009 preventive health screening was negative for depressive symptoms and that an October 2007 preventive health screening was negative for PTSD (because the Veteran denied hypervigilance or emotional numbing).  Finally, the examiner noted that the record included a diagnosis of PTSD in 2004, but the examiner determined that this diagnosis was "without full evaluation to confirm such diagnoses," noting that although the Veteran was scheduled for a full evaluation, the evaluation was not conducted.  After examination, review of the evidence, and discussion with the Veteran, the examiner diagnosed the Veteran with polysubstance abuse and an antisocial personality disorder.  The examiner stated that although the Veteran did report a stressor that related to fear of hostile enemy action, he did not report sufficient symptoms to warrant a PTSD diagnosis.  The examiner specifically noted the absence of histories of significant reexperiencing symptoms or hyperarousal symptoms, and the examiner indicated that although the Veteran reported anger issues, these issues related to personality disorder and substance abuse and not PTSD.  Additionally, although the Veteran reported that he had some nightmares right after Vietnam, the nightmares had subsided and the Veteran's current stress was related to recent life events and not Vietnam.  

After review of the evidence, the Board finds service connection is not warranted because the probative evidence does not suggest the existence of a service connectable psychiatric disorder.  The Board acknowledges that the record includes an assessment of PTSD.  However, it appears that the assessment is not based on clinical evaluation and consideration of the criteria delineated in the DSM-IV but solely on the Veteran's history of "severe combat" and symptoms including nightmares, flashbacks, and intrusive thoughts.  The diagnosis is not supported by any rationale or even description of the stressor responsible for the Veteran's PTSD, and the diagnosis was not corroborated during the subsequent psychological examination.  Thus, the Board finds the 2004 diagnosis lacks probative value.  In contrast, the 2010 VA examiner provided a thorough rationale for his determination that the Veteran did not have PTSD, and the Board finds this determination is highly probative.  

As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the Board finds that the probative evidence does not indicate the existence of a service-connectable psychiatric disorder.  The Board acknowledges that the Veteran has been diagnosed with a personality disorder.  A personality disorder is not a disease for the purposes of service connection, however.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, in the absence of probative evidence of a service-connectable disorder, service connection is not warranted and the claim is denied.    


ORDER

Service connection for a skin disorder is denied.

Service connection for a psychiatric disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


